 


113 HR 2907 IH: National Guardsmen and Reservists Parity for Patriots Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2907 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2013 
Mr. Wilson of South Carolina introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend title 10, United States Code, to ensure that members of the reserve components of the Armed Forces who have served on active duty or performed active service since September 11, 2001, in support of a contingency operation or in other emergency situations receive credit for such service in determining eligibility for early receipt of non-regular service retired pay, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the National Guardsmen and Reservists Parity for Patriots Act. 
2.FindingsCongress makes the following findings: 
(1)Since September 11, 2001, members of the reserve components of the Armed Forces have been sent into harm's way and fought alongside members of the regular components of the Armed Forces. 
(2)Between September 11, 2001, and January 28, 2008, more than 600,000 members of the reserve components have been mobilized in support of military operations in Iraq and Afghanistan and for other contingency operations. 
(3)More than 142,000 members of the reserve components have been mobilized more than once during this same period. 
(4)In recognition of the service performed by these members of the reserve components, Congress enacted section 647 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181, 122 Stat. 160), which amended section 12731 of title 10, United States Code, to offer an earlier retirement benefit for members of the reserve components who are mobilized in support of contingency operations. 
(5)However, the amendment made by section 647 of the National Defense Authorization Act for Fiscal Year 2008 only considers service performed after the date of the enactment of such Act, January 28, 2008, and this effective date fails to recognize the service and sacrifice made by members of the reserve components between September 11, 2001, and January 28, 2008. 
3.Consideration of service since September 11, 2001, in determining early eligibility for receipt of non-regular service retired paySection 12731(f)(2)(A) of title 10, United States Code, as added by section 647 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181, 122 Stat. 160), is amended— 
(1)by striking January 28, 2008 and inserting September 11, 2001; and 
(2)by striking in any fiscal year after such date and inserting such duty or service after that date during fiscal year 2002 and any subsequent fiscal year. 
 
